DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 12/17/2019.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Objections
In all the claims, the word “antiphase” should be corrected to –anti-phase—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claims 21, 37, and 40, the claims are indefinite because it’s unclear whether the recitations of “the coupling to the respective anchor”, “the coupling to the respective first anchor”, or “the coupling to the respective second anchor” refer to the respective lever arm coupled to the respective anchor or another coupling means coupled to the respective anchor. Further clarification is respectfully requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 21 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seeger et al. (U.S. Pat. No. 8,539,835) (hereafter Seeger) in view of Trusov et al. (U.S. Pat. No. 9,274,136) (hereafter Trusov).
Regarding claim 21, Seeger teaches a gyroscope, comprising: 
a plurality of drive masses (i.e., proof masses 610A-B) (see Fig. 8) located in a device plane (i.e., XY plane) (see Fig. 7), wherein the plurality of drive masses are driven in antiphase along a first axis in the device plane (see Fig. 7 and 8); 
a plurality of anchors at least partially located in the device plane (i.e., center mass 620A-B) (see Fig. 8); 
a plurality of lever arms located in the device plane (i.e., guiding arms 622A-B) (see Fig. 8), wherein each of the plurality of lever arms is coupled between 
a respective drive mass of the plurality of drive masses and 
a respective anchor of the plurality of anchors (i.e., guiding arms 622A-B are between the center mass 620A-B and proof masses 610A-B) (see Fig. 8), and wherein each of the plurality of lever arms rotates about a second axis perpendicular to the device plane in response to the antiphase movement of the respective drive mass and the coupling to the respective anchor (i.e., torque acting on the mass 620 causes opposite forces acting on rails 601A-B. Guiding arms 622A-B can only rotate causing the ring to deform. Motion of the rails is proportional to the input angular rate of rotation) (see Column 5, line 60, to Column 7, line 15); 
a plurality of proof masses located in the device plane (i.e., rails 601A-B) (see Fig. 8), 
wherein each of the plurality of proof masses is coupled to the plurality of lever arms (i.e., via flexures 603A-D) (see Fig. 8), and 
wherein each of the plurality of proof masses moves along a third axis in the device plane in response to the rotation of the plurality of lever arms, and 

processing circuitry configured to determine the angular velocity about the first axis based on the antiphase movement of the first plurality of proof masses along the second axis. 
Regarding the processing circuitry, Trusov teaches a MEMS inertial measurement unit comprising processor 18, wherein the signal processing algorithm in processor 18 detects and decouples the input acceleration, angular rate, and the sensors’ (accelerometer and gyroscope) temperature. In view of the teaching of Trusov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a processing unit or circuitry in order to evaluate the signals indicative of the motion of the rails, which is proportional to the input angular rate of rotation. 
Regarding claim 29, Seeger teaches that each proof mass spring couples a respective lever arm to a respective proof mass (i.e., frame flexures 603A-D) (see Fig. 8). 
Regarding claim 30, Seeger teaches that each of the plurality of proof mass springs couples an edge of the respective lever arm to an end of a respective proof mass (see Fig. 8). 
Regarding claim 31, Seeger teaches that each of the plurality of proof masses is located between two lever arms and coupled at two opposite ends to an each of each of the two lever arms (see Fig. 8). 
Regarding claim 32, Seeger teaches a plurality of sense electrodes located in a sensing plane parallel to the device plane and extending parallel to the plurality of proof masses (i.e., N electrodes) (see Fig. 4). 
Regarding claim 33, Seeger teaches that the angular velocity is determined based on one or more distances along the second axis between the plurality of sense electrodes and the 
Regarding claim 34, Seeger teaches that the plurality of drive masses are located between the plurality of lever arms (see Fig. 8). 
Regarding claim 35, Seeger teaches that the plurality of drive masses are located between the plurality of proof masses (see Fig. 8). 
Regarding claim 36, Seeger teaches that the plurality of lever arms are located between the plurality of anchors (see Fig. 8). 
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Seeger et al. (U.S. Pat. No. 8,539,835) (hereafter Seeger) in view of Nasiri et al. (U.S. Pat. No. 7,458,263) (hereafter) and in further view of Trusov et al. (U.S. Pat. No. 9,274,136) (hereafter Trusov)
Regarding claim 37, Seeger teaches a gyroscope, comprising: 
a first plurality of drive masses (i.e., proof masses 610A-B) (see Fig. 8)  located in a device plane (i.e., XY plane) (see Fig. 7), wherein the first plurality of drive masses are driven in antiphase along a first axis in the device plane (see Fig. 7 and 8); 
a first plurality of anchors at least partially located in the device plane (i.e., center mass 620A-B) (see Fig. 8); 
a first plurality of lever arms located in the device plane (i.e., guiding arms 622A-B) (see Fig. 8), 
wherein each of the first plurality of lever arms is coupled between 
a respective first drive mass of the first plurality of drive masses and 
a respective first anchor of the first plurality of anchors (i.e., guiding arms 622A-B are between the center mass 620A-B and proof masses 610A-B) (see Fig. 8), and 
wherein each of first the plurality of lever arms rotates about a second axis perpendicular to the device plane in response to the antiphase movement of the respective first drive mass 
a first plurality of proof masses located in the device plane (i.e., rails 601A-B) (see Fig. 8), 
wherein each of the first plurality of proof masses is coupled to the first plurality of lever arms (i.e., via flexures 603A-D) (see Fig. 8), and 
wherein each of the first plurality of proof masses moves along a third axis in the device plane in response to the rotation of the first plurality of lever arms, and 
wherein the first plurality of proof masses move in antiphase along the second axis in response to an angular velocity about the first axis (i.e., torque acting on the mass 620 causes opposite forces acting on rails 601A-B. Guiding arms 622A-B can only rotate causing the ring to deform. Motion of the rails is proportional to the input angular rate of rotation) (see Column 5, line 60, to Column 7, line 15); but does not explicitly teach 
a second plurality of drive masses located in the device plane, wherein the second plurality of drive masses are driven in antiphase along the first axis in the device plane; 
a second plurality of anchors at least partially located in the device plane; 
a second plurality of lever arms located in the device plane, 
wherein each of the second plurality of lever arms is coupled between a respective second drive mass of the second plurality of drive masses and a respective second anchor of the second plurality of anchors, and 
wherein each of second the plurality of lever arms rotates about the second axis in response to the antiphase movement of the respective second drive mass and the coupling to the respective second anchor; 
a second plurality of proof masses located in the device plane, 

wherein each of the second plurality of proof masses moves along the third axis in the device plane in response to the rotation of the second plurality of lever arms, and 
wherein the second plurality of proof masses move in antiphase along the second axis in response to the angular velocity about the first axis; and 
processing circuitry configured to determine the angular velocity about the first axis based on the antiphase movement of the first plurality of proof masses along the second axis and the antiphase movement of the second plurality of proof masses along the second axis. 
Regarding the second set of plurality of masses and arms, Nasiri teaches a dual axis sensing with an integrated angular velocity sensor (see Fig. 14a-b). In view of the teaching of Nasiri it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second set of drive masses, anchors, lever arms, and proof masses in order to reduce costs. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second set of gyroscope. Since it has been held that mere duplication of th essential working parts of a device involves only routine skill in the art (see MPEP 2114.04 (VI-B)).
Regarding the processing circuitry, Seeger as modified by Nasiri as disclosed above does not directly or explicitly teach a processing circuitry. Trusov teaches a MEMS inertial measurement unit comprising processor 18, wherein the signal processing algorithm in processor 18 detects and decouples the input acceleration, angular rate, and the sensors’ (accelerometer and gyroscope) temperature. In view of the teaching of Trusov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a processing unit or circuitry in order to evaluate the signals indicative of the motion of the rails, which is proportional to the input angular rate of rotation. 
Regarding claims 38, Seeger as modified by Nasiri and Trusov as disclosed above does not directly or explicitly teach a phase coupling between one of the first plurality of proof masses and one of the second plurality of proof masses, and wherein the proof masses coupled by the phase coupling move in phase with each other. However, Nasiri teaches center flexure 32 to couple rams 34A and 34B together (see Fig. 14a and 14b). In view of the teaching of Nasiri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling flexure in order to inhibit in-phase rotation of the frames and relative out-of-phase rotation of the frames. 
Regarding claim 39, Seeger as modified by Nasiri and Trusov as disclosed above does not directly or explicitly teaches that the proof masses coupled by the phase coupling are located adjacent to each other, and wherein the gyroscope is symmetrical about a first symmetry line located in the device plane between and in parallel with the adjacent proof masses. However, Nasiri teaches center flexure 32 to couple rams 34A and 34B together (see Fig. 14a and 14b). In view of the teaching of Nasiri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling flexure in order to inhibit in-phase rotation of the frames and relative out-of-phase rotation of the frames. 
Allowable Subject Matter
 Claim 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a gyroscope comprising each of a respective lever arm coupled to a respective 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 22-28 and 40, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855